EXHIBIT 10.1
PHILADELPHIA INSURANCE COMPANY
Bala Cynwyd, Pennsylvania
PHILADELPHIA INDEMNITY INSURANCE COMPANY
Bala Cynwyd, Pennsylvania
And any additional company established or acquired by the Company
CASUALTY EXCESS OF LOSS
REINSURANCE CONTRACT

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

            ARTICLE     PAGE
I
  BUSINESS COVERED   1  
II
  TERM   1  
III
  SPECIAL TERMINATION   2  
IV
  DEFINITIONS   3  
 
       Ultimate Net Loss   3  
 
       Extended Reporting Period Coverage   4  
 
       Gross Net Earned Premium Income   4  
 
       Insured   4  
 
       Loss Occurrence   5  
 
       Policy or Policies   5  
V
  LOSS IN EXCESS OF POLICY LIMITS   5  
VI
  EXTRA CONTRACTUAL OBLIGATIONS   5  
VII
  TERRITORY (BRMA 51A)   6  
VIII
  EXCLUSIONS   6  
IX
  ADDITIONAL PROVISIONS   8  
X
  AMOUNT OF COVERAGE AND RETENTION   9  
XI
  REINSURANCE PREMIUM   9  
XII
  NOTICE OF LOSS AND LOSS SETTLEMENTS   9  
XIII
  AGENCY AGREEMENT   10  
XIV
  SALVAGE AND SUBROGATION   10  
XV
  ERRORS AND OMISSIONS (BRMA 14C)   10  
XVI
  OFFSET   11  
XVII
  CURRENCY (BRMA 12A)   11  
XVIII
  TAXES (BRMA 50C)   11  
XIX
  FEDERAL EXCISE TAX (BRMA 17A)   11  
XX
  UNAUTHORIZED REINSURANCE (BRMA 55A)   12  
XXI
  NET RETAINED LINES   13  
XXII
  THIRD PARTY RIGHTS (BRMA 52C)   14  
XXIII
  SEVERABILITY   14  
XXIV
  GOVERNING LAW (BRMA 71A)   14  
XXV
  ACCESS TO RECORDS   14  
XXVI
  INSOLVENCY   14  
XXVII
  ARBITRATION   15  
XXVIII
  CONFIDENTIALITY   16  
XXIX
  SERVICE OF SUIT   16  

 



--------------------------------------------------------------------------------



 



          ARTICLE       PAGE
XXX
  TERRORISM RISK INSURANCE ACT OF 2002   18
XXXI
  ENTIRE AGREEMENT   18
XXXII
  MODE OF EXECUTION   18
XXXIII
  INTERMEDIARY   19
 
  Schedule A    
 
  Nuclear Incident Exclusion Clause - Liability - Reinsurance - U.S.A.    
 
  Nuclear Incident Exclusion Clause - Liability - Reinsurance - Canada    
 
  Terrorism Exclusion Endorsement (Reinsurance)    
 
  War Exclusion    

 



--------------------------------------------------------------------------------



 



CASUALTY EXCESS OF LOSS
REINSURANCE CONTRACT
(the “Contract”)
between
PHILADELPHIA INSURANCE COMPANY
Bala Cynwyd, Pennsylvania
PHILADELPHIA INDEMNITY INSURANCE COMPANY
Bala Cynwyd, Pennsylvania
And any additional company established or acquired by the Company
(the “Company”)
and
THE SUBSCRIBING REINSURER EXECUTING THE
INTERESTS AND LIABILITIES AGREEMENT
ATTACHED TO THIS CONTRACT
(the “Reinsurer”)
ARTICLE I
BUSINESS COVERED

A.   By this Contract the Reinsurer agrees to reinsure the net excess liability
of the Company under its Policies in force at the effective time and date hereof
or issued or renewed after that time and date by or on behalf of the Company and
classified by the Company as Casualty, Liability and Fidelity, which is defined
as insurance which is classified in the NAIC Annual Statement as commercial
multiple peril (liability portion coverages), other liability – occurrence and
claims made, commercial auto liability, and fidelity (liability coverages only)
lines of business. The business covered under this Article includes business
written by the Company’s Commercial and Specialty Lines Divisions. It is
understood and agreed that, as respects Policies on a claims-made or
losses-discovered basis, any Extended Reporting Period Coverage provided
thereunder shall be reinsured hereunder, provided the date of loss is during the
term of this Contract.   B.   Furthermore, it is agreed that the Company may add
other Casualty, Liability or Fidelity product lines of business to the scope of
this Contract with prior written approval of the Reinsurer.

ARTICLE II
TERM

A.   This Contract shall become effective at 12:01 a.m., Eastern Standard Time,
January 1, 2008, as respects losses occurring at or after that time and date,
and shall continue in effect until 12:01 a.m., Eastern Standard Time, January 1,
2009.

Page 1



--------------------------------------------------------------------------------



 



B.   As respects Policies written for NYSARC Inc. and its member chapters, this
Contract shall become effective 12:01 a.m., Eastern Standard Time, December 31,
2007, as respects losses occurring at or after that time and date, and shall
continue in effect until 12:01 a.m., Eastern Standard Time, January 1, 2009.  
C.   The Reinsurer shall cease to be liable for Loss Occurrences after the time
and date of expiration of this Contract but shall remain liable for Ultimate Net
Loss incurred by the Company with respect to Loss Occurrences under the
Company’s Policies with the date of loss prior to the termination date of this
Contract.   D.   The Company shall have the option to elect run-off coverage for
Policies in force at the expiration of this Contract. If the Company chooses to
run off liability, the Company will notify the Reinsurer prior to January 31,
2009. If run-off of liability is chosen, the Reinsurer shall continue to be
liable for Ultimate Net Loss incurred by the Company under all Policies in force
at the time and date of expiration until each Policy’s next anniversary, renewal
or expiration, but in no event shall the Reinsurer’s liability continue for more
than 12 months after the expiration date plus odd time, not to exceed a total of
18 months. The premium for the run-off coverage shall be the expiring rate from
the attached Schedule A applied to the unearned subject premium for the Policies
in force as of December 31, 2008.

ARTICLE III
SPECIAL TERMINATION

A.   The Company may terminate this Contract at any time by the giving of
10-days’ notice in writing to the Reinsurer upon the happening of any one of the
following circumstances:

  1.   A State Insurance Department or other legal authority orders the
Reinsurer to cease writing business; or     2.   The Reinsurer has become
insolvent or has been placed into liquidation or receivership (whether voluntary
or involuntary), or there has been instituted against it proceedings for the
appointment of a receiver, liquidator, rehabilitator, conservator, trustee in
bankruptcy or other agent known by whatever name, to take possession of its
assets or control of its operations; or     3.   The Reinsurer’s policyholders’
surplus has been reduced by whichever is greater, either 25% of the amount of
surplus at the inception of this Contract or 25% of the amount at the latest
anniversary; or     4.   The Reinsurer has become merged with, acquired or
controlled by any company, corporation or individual(s) not controlling the
party’s operations at the inception of this Contract; however, this subparagraph
A4 shall not apply where the acquiring or surviving company, corporation, or
individuals have a Standard & Poor’s Insurer Financial Strength Rating equal to
or higher than an “A-“ and/or an A.M. Best’s rating equal to or higher than an
“A-” following such change in acquisition, merger or control; or

Page 2



--------------------------------------------------------------------------------



 



  5.   The Reinsurer has reinsured its entire liability under this Contract
without the terminating party’s prior written consent; or     6.   The Reinsurer
ceases writing new or renewal business; or     7.   The Reinsurer has been
assigned an A.M. Best’s rating of less than “A-” or a Standard & Poor’s Insurer
Financial Strength Rating of less than “A-”.

B.   Notwithstanding any other termination provision of this Contract, if this
Contract is terminated under the provisions of this Article, the Company shall
have the right to terminate liability for losses occurring subsequent to
termination of this Contract. In such event, the Reinsurer shall return the
unearned portion, if any, less any commission allowed thereon, of premiums paid
hereunder and the minimum premium provisions, if any, shall be waived.   C.  
Additionally, the Company, at its sole discretion, may elect to commute the
Reinsurer’s liabilities for loss and loss adjustment expenses, whether known and
unknown, on Policies covered under this Contract. In the event the Company and
the Reinsurer cannot agree on the capitalized value of the Reinsurer’s
liabilities on the Policies covered under this Contract, the two parties shall
mutually appoint an actuary to resolve the matter of valuation. If the two
parties cannot agree on the appointment of an actuary, a selection process based
on the ARBITRATION ARTICLE will be employed. Payment by the Reinsurer of the
amount ascertained will constitute full and final release of the Reinsurer’s
liabilities hereunder.

ARTICLE IV
DEFINITIONS

A.   Ultimate Net Loss       “Ultimate Net Loss,” as used in this Contract,
shall mean the actual loss paid by the Company or for which the Company becomes
liable to pay, such loss shall include 100% of any Loss in Excess of Policy
Limits as defined in the LOSS IN EXCESS OF POLICY LIMITS ARTICLE, 100% of any
Extra Contractual Obligations as defined in the EXTRA CONTRACTUAL OBLIGATIONS
ARTICLE, ex-gratia payments subject to prior approval, expenses of litigation
and interest, claim-specific declaratory judgment expenses, and all other loss
expense of the Company including subrogation, salvage, and recovery expenses
(office expenses and salaries of officials and employees not classified as loss
adjusters are not chargeable as expenses for purposes of this paragraph), but
salvages and all recoveries, including recoveries under all reinsurances, which
inure to the benefit of this Contract (whether recovered or not), shall be first
deducted from such loss to arrive at the amount of liability attaching
hereunder.       The phrase “ex-gratia payments” shall mean payments made as an
accommodation by the Company in settlement of a claim for which no coverage
exists under the Policy reinsured hereunder, subject to the prior approval of
the Reinsurer.

Page 3



--------------------------------------------------------------------------------



 



    The phrase “claim-specific declaratory judgment expenses,” as used in this
Contract will mean all expenses incurred by the Company in connection with
declaratory judgment actions brought to determine the Company’s defense and/or
indemnification obligations that are allocable to specific Policies and claims
subject to this Contract. Declaratory judgment expenses will be deemed to have
been incurred by the Company on the date of the original loss (if any) giving
rise to the declaratory judgment action.       All salvages, recoveries or
payments recovered or received subsequent to loss settlements hereunder shall be
applied as if recovered or received prior to the aforesaid settlement, and all
necessary adjustments shall be made by the parties hereto.       For purposes of
this definition, the phrase “becomes liable to pay” shall mean the existence of
a judgment, which the Company does not intend to appeal, or a release has been
obtained by the Company, or the Company has accepted a proof of loss.      
Nothing in this clause shall be construed to mean that losses are not
recoverable hereunder until the Company’s Ultimate Net Loss has been
ascertained.   B.   Extended Reporting Period Coverage       “Extended Reporting
Period Coverage” as used herein shall mean coverage for claims made after
termination or expiration of the Company’s Policy on losses that would have been
covered under the terminated or expired Policy had the claims been made during
the term of that Policy. All claims made against or reported to the Company
during an extended reporting period shall be deemed to have been made against or
reported to the Company on the last full day of the Policy period to which the
extended reporting period applies. For purposes of this Contract, the date of
loss for any claim coming within Extended Reporting Period Coverage, whether
such coverage is automatically extended under the Policy or whether a specific
endorsement is issued, will be the termination or expiration date of the Policy.
  C.   Gross Net Earned Premium Income       “Gross Net Earned Premium Income,”
as used in this Contract, shall mean gross earned premium income during the term
of this Contract on business the subject of this Contract less earned premium
income paid for reinsurances, recoveries under which would inure to the benefit
of this Contract.   D.   Insured       “Insured,” as used in this Contract,
shall have the same meaning as this term or similar term in the Company’s
Policies. However, in the event of any ambiguity or dispute relating to this
term, the Company shall be the sole judge of what constitutes one Insured.

Page 4



--------------------------------------------------------------------------------



 



E.   Loss Occurrence       “Loss Occurrence,” as used in this Contract, shall
have the same meaning as this term or similar term (e.g., loss, claims-made,
losses discovered, wrongful act, error, omission) in the Company’s Policies.
However, in the event of any ambiguity or dispute relating to this term, the
Company shall be the sole judge of what constitutes one Loss Occurrence.   F.  
Policy or Policies       “Policy” or “Policies,” as used in this Contract, shall
mean any binder, policy, or contract of insurance or reinsurance issued,
accepted or held covered provisionally or otherwise, including any extended
reporting periods, by or on behalf of the Company.

ARTICLE V
LOSS IN EXCESS OF POLICY LIMITS

A.   This Contract shall protect the Company, within the limits hereof, in
connection with the Ultimate Net Loss in excess of the limit of its original
Policy, such loss in excess of the limit having been incurred because of failure
by it to settle within the Policy limit or by reason of alleged or actual
negligence, criminal act or fraud, or bad faith in rejecting an offer of
settlement or in the preparation of the defense or in the trial of any action
against its insured or reinsured or in the preparation or prosecution of an
appeal consequent upon such action.   B.   For the purpose of this Article, the
word “loss” shall mean any amounts for which the Company would have been
contractually liable to pay had it not been for the limit of the original
Policy. However, this Article shall not apply where the loss has been incurred
due to fraud by a member of the Board of Directors or a corporate officer of the
Company acting individually or collectively or in collusion with any individual
or corporation or any other organization or party involved in the presentation,
defense or settlement of any claim covered hereunder.

ARTICLE VI
EXTRA CONTRACTUAL OBLIGATIONS

A.   This Contract shall protect the Company within the limits hereof, where the
Ultimate Net Loss includes any Extra Contractual Obligations. The term “Extra
Contractual Obligations” is defined as those liabilities not covered under any
other provision of this Contract and which arise from the handling of any claim
on business covered hereunder, such liabilities arising because of, but not
limited to, the following: failure by the Company to settle within the Policy
limit, or by reason of alleged or actual negligence, criminal act or fraud, or
bad faith in rejecting an offer of settlement or in the preparation of the
defense or in the trial of any action against its insured or reinsured or in the
preparation or prosecution of an appeal consequent upon such action.

Page 5



--------------------------------------------------------------------------------



 



B.   The date on which any Extra Contractual Obligation is incurred by the
Company shall be deemed, in all circumstances, to be the date of the original
disaster and/or casualty.   C.   However, this Article shall not apply where the
loss has been incurred due to fraud by a member of the Board of Directors or a
corporate officer of the Company acting individually or collectively or in
collusion with any individual or corporation or any other organization or party
involved in the presentation, defense or settlement of any claim covered
hereunder.

ARTICLE VII
TERRITORY (BRMA 51A)
The territorial limits of this Contract shall be identical with those of the
Company’s Policies.
ARTICLE VIII
EXCLUSIONS
This Contract does not cover and specifically excludes:

A.   Policies with per claim or per occurrence limits of $1,000,000 and less.  
    When the Company writes a primary Policy and an umbrella Policy for the same
Insured, and the sum of the per claim or per occurrence limits of the two
Policies is greater than $1,000,000, this exclusion shall not apply to either
Policy.   B.   Pools, Associations or Syndicates, except losses from Assigned
Risk Plans or similar plans, are not excluded.   C.   Nuclear Incident pursuant
to the “Nuclear Incident Exclusion Clause — Liability — Reinsurance — U.S.A.”
attached hereto.   D.   Nuclear Incident pursuant to the “Nuclear Incident
Exclusion Clause — Liability — Reinsurance — Canada” attached hereto.   E.  
Liability of the Company arising by contract, operation of law or otherwise from
its participation or membership, whether voluntary or involuntary, in any
insolvency fund. “Insolvency fund” includes any guarantee fund, insolvency fund,
plan, pool, association, fund or other arrangement, howsoever denominated,
established or governed, which provides for any assessment of or payment or
assumption by the Company of part or all of any claim, debt, charge, fee or
other obligation of an insurer or its successors or assigns which has been
declared by any competent authority to be insolvent or which is otherwise deemed
unable to meet any claim, debt, charge, fee or other obligation in whole or in
part.

Page 6



--------------------------------------------------------------------------------



 



F.   Financial Guarantee or Insolvency, when written as such.       However, the
liability of the Company under any bond covering losses due to negligence of any
person or failure of any person to faithfully perform his duty or failure to
account for and pay over money or other property in his custody shall not be
considered Financial Guarantee or Insolvency.       Notwithstanding the
foregoing, no claim is to attach hereto in respect of any loss or losses arising
as a result of:

  1.   The insolvency of any financial institution at which trust moneys are
deposited or insolvency of any person, firm or company, or     2.   The fall in
the market value of investments unless such loss is the direct result of a) a
dishonest, fraudulent, criminal or negligent act on the part of the bonded
person or b) a dishonest, fraudulent or criminal act on the part of any other
person or persons or c) unless such loss is solely created by a physical damage
loss to property other than where such physical damage loss could have been
recovered from a third party but for the insolvency of such third party.

    The above shall not apply as respects claims made under the Company’s
Specialty Lines Division Policies.   G.   Pollution liability to the extent
excluded in the Company’s original Policies. However, this exclusion shall not
apply:

  1.   When a judicial entity having legal jurisdiction invalidates the
Company’s Pollution exclusion, thereby obligating the Company for liability when
such liability for Pollution was intended to be excluded by the Company’s
exclusion.     2.   In respect of any Policy written in a state whose insurance
regulatory authorities have prohibited the Company from including a Pollution
liability exclusion in its Policies.

H.   Business classified by the Company as Primary Rental Liability and
Supplemental Liability.   I.   Liability assumed by the Company under any form
of treaty reinsurance; however, group intra-company reinsurance (if applicable),
local agency reinsurance accepted in the normal course of business and/or
Policies written by another carrier at the Company’s request and reinsured 100%
by the Company, as well as Policies written for the captive of the Company’s
Insured, will not be excluded hereunder.   J.   Terrorism pursuant to the
“Terrorism Exclusion Endorsement (Reinsurance)” attached hereto.   K.   Loss or
liability excluded under the provisions of the “War Exclusion” attached hereto.
  L.   Any losses arising out of the manufacturing of tobacco or tobacco
products, when written as such.

Page 7



--------------------------------------------------------------------------------



 



M.   Any losses arising out of the manufacturing of latex gloves or latex
products, when written as such.   N.   Business classified by the Company as
Nursing Home General Liability or Nursing Home Umbrella Liability.   O.  
Business classified as Unsupported Umbrella.

Should any judicial or regulatory entity having jurisdiction invalidate any
exclusion in the Company’s Policy that is also the subject of one or more of the
exclusions herein (with exception to exclusions A, B, C, D, E, F, I, J and K as
set forth above), then a loss for which the Company is liable because of such
invalidation shall not be excluded hereunder.
If the Company becomes bound on a risk specifically excluded in this Contract
and if notice of such is given by the Company to the Reinsurer within 30 days of
the discovery by an underwriting or a corporate officer of the Company, such
reinsurance as would have been afforded for the risk by this Contract if the
risk had not been excluded shall nevertheless apply:

  (a)   to such risk with respect to occurrences taking place prior to the 31st
day after the discovery by an underwriting or a corporate officer of the Company
of the existence of the hazard which makes the exclusion applicable; or     (b)
  until the Company is legally able to eliminate its liability under the policy.

In case, within such 30-day period, the Company shall have forwarded to the
Reinsurer complete underwriting information and shall have received from the
Reinsurer written notice of its approval of the risk, the reinsurance shall
apply with respect to such risk for the policy period reported in the same
manner as if such risk were not so excluded, subject, however, to the terms of
such notice of approval.
ARTICLE IX
ADDITIONAL PROVISIONS

A.   The Company will include, as part of their original Policies, a Mold
exclusion for business classified as Architects and Engineers, Property Managers
and Real Estate, as determined by the Company. However, this provision will not
apply wherever the Company’s exclusion has not been filed and approved.   B.  
Any Policies classified by the Company as Public Directors and Officers
Liability insurance, with the exception of Public Directors and Officers
Liability insurance in force at the inception of this Contract, shall be
submitted to the Reinsurer for acceptance into the Contract.   C.   Business
classified by the Company as Specialty Lines Excess shall be limited to a
maximum of 5.0% of the total Gross Net Earned Premium Income subject to this
Contract. Any Policies that are specially accepted in accordance with paragraph
B, above, shall not be subject to this condition.

Page 8



--------------------------------------------------------------------------------



 



D.   Business classified by the Company as First Party Cyber-Liability, when
written as such and in conjunction with Miscellaneous Professional Liability
Policies, shall be subject to a sublimit in the Company’s original Policies of
$3,000,000, or so deemed, and shall be subject to a Gross Net Earned Premium
Income limitation of $5,000,000 for the term of this Contract, as stated in
paragraph A of the TERM ARTICLE.

ARTICLE X
AMOUNT OF COVERAGE AND RETENTION

A.   With respect to all business covered hereunder, the Reinsurer will be
liable for $14,000,000 of Ultimate Net Loss in respect of each Loss Occurrence,
each Insured, in excess of the Company’s retention of $2,000,000 Ultimate Net
Loss, each Loss Occurrence, each Insured.   B.   Applicable to Policies
incepting prior to July 1, 2007, when the Company writes an amateur sports
Umbrella or Excess Liability Policy through American Specialty Insurance & Risk
Services, Inc., the Reinsurer will be liable for $5,000,000 of Ultimate Net Loss
in respect of each Loss Occurrence, each Insured, in excess of the Company’s
retention of $6,000,000 Ultimate Net Loss, each Loss Occurrence, each Insured,
where the Ultimate Net Loss is inclusive of any primary Policy written by the
Company.

ARTICLE XI
REINSURANCE PREMIUM

A.   The premium to be paid by the Company to the Reinsurer for reinsurance
provided by this Contract shall be calculated by applying the appropriate rate
from the attached Schedule A to the Gross Net Earned Premium Income reported by
the Company during the term of this Contract on all business the subject matter
hereof, subject to a minimum premium of $43,360,000.   B.   The Company shall
pay to the Reinsurer an annual deposit premium of $54,200,000 payable in
quarterly installments of $13,550,000 due April 1; July 1; and October 1, 2008;
and January 1, 2009.   C.   Within 90 days following the expiration of this
Contract, the Company shall render to the Reinsurer a statement of premium due
in accordance with the first paragraph of this Article. An adjustment of premium
shall thereupon be made in accordance with the statement submitted by the
Company.

ARTICLE XII
NOTICE OF LOSS AND LOSS SETTLEMENTS

A.   The Company will advise the Reinsurer promptly of all claims which in the
opinion of the Company may involve the Reinsurer and of all subsequent
developments on these claims

Page 9



--------------------------------------------------------------------------------



 



    which may materially affect the position of the Reinsurer, such advices to
include any claim for which the amount incurred is 50% or more of the Company’s
retention.   B.   The Reinsurer agrees to abide by the loss settlements of the
Company provided that retroactive extension of Policy terms or coverages made
voluntarily by the Company and not in response to court decisions (whether such
court decision is against the Company or other companies affording the same or
similar coverages) will not be covered under this Contract.   C.   When so
requested, the Company will afford the Reinsurer an opportunity to be associated
with the Company, at the expense of the Reinsurer, in the defense of any claim
or suit or proceeding involving this reinsurance, and the Company will cooperate
in every respect in the defense of such claim, suit or proceeding.   D.   The
Reinsurer will pay its share of loss settlements within 15 days upon receipt and
verification of proof of loss from the Company.

ARTICLE XIII
AGENCY AGREEMENT
If more than one reinsured company is named as a party to this Contract, the
first named company will be deemed the agent of the other reinsured companies
for purposes of sending or receiving notices required by the terms and
conditions of this Contract and for purposes of remitting or receiving any
monies due any party.
ARTICLE XIV
SALVAGE AND SUBROGATION
The Reinsurer shall be credited with salvage or subrogation recoveries (i.e.,
reimbursement obtained or recovery made by the Company, less loss adjustment
expense incurred in obtaining such reimbursement or making such recovery) on
account of claims and settlements involving reinsurance hereunder. Salvage and
subrogation recoveries thereon shall always be used to reimburse the excess
carriers in the reverse order of their priority according to their participation
before being used in any way to reimburse the Company for its primary loss. In
the event that there are no recoveries or the expenses exceed the amount of
recovery, salvage or other related expenses shall be treated and paid by the
Reinsurer as part of Ultimate Net Loss.
ARTICLE XV
ERRORS AND OMISSIONS (BRMA 14C)
Any inadvertent delay, omission or error shall not be held to relieve either
party hereto from any liability which would attach to it hereunder if such
delay, omission or error had not been made, provided such omission or error is
rectified upon discovery.

Page 10



--------------------------------------------------------------------------------



 



ARTICLE XVI
OFFSET
The Company and the Reinsurer, each at its option, may offset any balance or
balances, whether on account of premiums, claims and losses, loss expenses or
salvages due from one party to the other under this Contract; provided, however,
that in the event of the insolvency of a party hereto, offsets shall only be
allowed in accordance with applicable statutes and regulations.
ARTICLE XVII
CURRENCY (BRMA 12A)

A.   Whenever the word “Dollars” or the “$” sign appears in this Contract, they
shall be construed to mean United States Dollars and all transactions under this
Contract shall be in United States Dollars.   B.   Amounts paid or received by
the Company in any other currency shall be converted to United States Dollars at
the rate of exchange at the date such transaction is entered on the books of the
Company.

ARTICLE XVIII
TAXES (BRMA 50C)
In consideration of the terms under which this Contract is issued, the Company
will not claim a deduction in respect of the premium hereon when making tax
returns, other than income or profits tax returns, to any state or territory of
the United States of America, the District of Columbia or Canada.
ARTICLE XIX
FEDERAL EXCISE TAX (BRMA 17A)
(Applicable to those Reinsurers, excepting Underwriters at Lloyd’s London and
other Reinsurers exempt from Federal Excise Tax, who are domiciled outside the
United States of America.)

A.   The Reinsurer has agreed to allow, for the purpose of paying the Federal
Excise Tax, the applicable percentage of the premium payable hereon (as imposed
under Section 4371 of the Internal Revenue Code) to the extent such premium is
subject to the Federal Excise Tax.   B.   In the event of any return of premium
becoming due hereunder, the Reinsurer will deduct the applicable percentage from
the return premium payable hereon, and the Company or its agent should take
steps to recover the tax from the United States Government.

Page 11



--------------------------------------------------------------------------------



 



ARTICLE XX
UNAUTHORIZED REINSURANCE (BRMA 55A)
(Applies only to a Reinsurer who does not qualify for full credit with any
insurance regulatory authority having jurisdiction over the Company’s reserves.)

A.   As regards Policies or bonds issued by the Company coming within the scope
of this Contract, the Company agrees that when it shall file with the insurance
regulatory authority or set up on its books reserves for losses covered
hereunder which it shall be required by law to set up, it will forward to the
Reinsurer a statement showing the proportion of such reserves which is
applicable to the Reinsurer. The Reinsurer hereby agrees to fund such reserves
in respect of known outstanding losses that have been reported to the Reinsurer
and allocated loss adjustment expense relating thereto, losses and allocated
loss adjustment expense paid by the Company but not recovered from the
Reinsurer, plus reserves for losses incurred but not reported, as shown in the
statement prepared by the Company (hereinafter referred to as “Reinsurer’s
Obligations”) by funds withheld, cash advances or a Letter of Credit. The
Reinsurer shall have the option of determining the method of funding provided it
is acceptable to the insurance regulatory authorities having jurisdiction over
the Company’s reserves.   B.   When funding by a Letter of Credit, the Reinsurer
agrees to apply for and secure timely delivery to the Company of a clean,
irrevocable and unconditional Letter of Credit issued by a bank and containing
provisions acceptable to the insurance regulatory authorities having
jurisdiction over the Company’s reserves in an amount equal to the Reinsurer’s
proportion of said reserves. Such Letter of Credit shall be issued for a period
of not less than one year and shall be automatically extended for one year from
its date of expiration or any future expiration date unless 30 days (60 days
where required by insurance regulatory authorities) prior to any expiration date
the issuing bank shall notify the Company by certified or registered mail that
the issuing bank elects not to consider the Letter of Credit extended for any
additional period.   C.   The Reinsurer and Company agree that the Letters of
Credit provided by the Reinsurer pursuant to the provisions of this Contract may
be drawn upon at any time, notwithstanding any other provision of this Contract,
and be utilized by the Company or any successor, by operation of law, of the
Company including, without limitation, any liquidator, rehabilitator, receiver
or conservator of the Company for the following purposes, unless otherwise
provided for in a separate Trust Agreement:

  1.   to reimburse the Company for the Reinsurer’s Obligations, the payment of
which is due under the terms of this Contract and which has not been otherwise
paid;     2.   to make refund of any sum which is in excess of the actual amount
required to pay the Reinsurer’s Obligations under this Contract;     3.   to
fund an account with the Company for the Reinsurer’s Obligations. Such cash
deposit shall be held in an interest bearing account separate from the Company’s
other assets, and interest thereon not in excess of the prime rate shall accrue
to the benefit of the Reinsurer;

Page 12



--------------------------------------------------------------------------------



 



  4.   to pay the Reinsurer’s share of any other amounts the Company claims are
due under this Contract.

    In the event the amount drawn by the Company on any Letter of Credit is in
excess of the actual amount required for 1 or 3 or, in the case of 4, the actual
amount determined to be due, the Company shall promptly return to the Reinsurer
the excess amount so drawn. All of the foregoing shall be applied without
diminution because of insolvency on the part of the Company or the Reinsurer.  
D.   The issuing bank shall have no responsibility whatsoever in connection with
the propriety of withdrawals made by the Company or the disposition of funds
withdrawn, except to ensure that withdrawals are made only upon the order of
properly authorized representatives of the Company.   E.   At annual intervals
or more frequently as agreed, but never more frequently than quarterly, the
Company shall prepare a specific statement of the Reinsurer’s Obligations, for
the sole purpose of amending the Letter of Credit, in the following manner:

  1.   If the statement shows that the Reinsurer’s Obligations exceed the
balance of credit as of the statement date, the Reinsurer shall, within 30 days
after receipt of notice of such excess, secure delivery to the Company of an
amendment to the Letter of Credit increasing the amount of credit by the amount
of such difference.     2.   If, however, the statement shows that the
Reinsurer’s Obligations are less than the balance of credit as of the statement
date, the Company shall, within 30 days after receipt of written request from
the Reinsurer, release such excess credit by agreeing to secure an amendment to
the Letter of Credit reducing the amount of credit available by the amount of
such excess credit.

ARTICLE XXI
NET RETAINED LINES

A.   This Contract applies only to that portion of any insurances or
reinsurances covered by this Contract, which the Company retains net for its own
account and, in calculating the amount of any loss hereunder and also in
computing the amount in excess of which this Contract attaches, only loss or
losses in respect of that portion of any insurances or reinsurances which the
Company retains net for its own account shall be included.   B.   The Company
reserves the right to maintain reinsurance agreement(s) in respect of its net
retention under this Contract, and recoveries under said reinsurance(s) shall be
entirely disregarded in determining the Ultimate Net Loss hereunder.   C.   The
amount of the Reinsurer’s liability hereunder in respect of any loss or losses
shall not be increased by reason of the inability of the Company to collect from
any other reinsurers, whether specific or general, any amounts which may have
become due from them whether such inability arises from the insolvency of such
other reinsurers or otherwise.

Page 13



--------------------------------------------------------------------------------



 



ARTICLE XXII
THIRD PARTY RIGHTS (BRMA 52C)
This Contract is solely between the Company and the Reinsurer, and in no
instance shall any other party have any rights under this Contract except as
expressly provided otherwise in the INSOLVENCY ARTICLE.
ARTICLE XXIII
SEVERABILITY
If any provision of this Contract shall be rendered illegal or unenforceable by
the laws or regulations of any state, such provision shall be considered void in
such state, but this shall not affect the validity or enforceability of any
other provision of this Contract or the enforceability of such provision in any
other jurisdiction.
ARTICLE XXIV
GOVERNING LAW (BRMA 71A)
This Contract shall be governed as to performance, administration and
interpretation by the laws of the State of Pennsylvania, exclusive of that
state’s rules with respect to conflicts of law, except as to rules with respect
to credit for reinsurance, in which case the applicable rules of all states
shall apply.
ARTICLE XXV
ACCESS TO RECORDS
The Company shall place at the disposal of the Reinsurer at all reasonable
times, and the Reinsurer shall have the right to inspect through its designated
representatives, all books, records and papers of the Company in connection with
any reinsurance hereunder or claims in connection herewith. Rights of access to
records shall survive the termination or expiration of this Contract.
ARTICLE XXVI
INSOLVENCY

A.   In the event of the insolvency of the Company, this reinsurance shall be
payable directly to the Company or to its liquidator, receiver, conservator or
statutory successor, with reasonable provision for verification, on the basis of
the liability of the Company without diminution because of the insolvency of the
Company or because the liquidator, receiver, conservator or statutory successor
of the Company has failed to pay all or a portion of any claim. It is agreed,
however, that the liquidator, receiver, conservator or statutory

Page 14



--------------------------------------------------------------------------------



 



    successor of the Company shall give written notice to the Reinsurer of the
pendency of a claim against the Company indicating the Policy or bond reinsured,
which claim would involve a possible liability on the part of the Reinsurer,
within a reasonable time after such claim is filed in the conservation or
liquidation proceeding or in the receivership, and that during the pendency of
such claim, the Reinsurer may investigate such claim and interpose, at its own
expense, in the proceeding where such claim is to be adjudicated, any defense or
defenses that it may deem available to the Company or its liquidator, receiver,
conservator or statutory successor. The expense thus incurred by the Reinsurer
shall be chargeable, subject to the approval of the Court, against the Company
as part of the expense of conservation or liquidation to the extent of a
proportionate share of the benefit which may accrue to the Company solely as a
result of the defense undertaken by the Reinsurer.   B.   Where two or more
subscribing reinsurers are involved in the same claim and a majority in interest
elect to interpose defense to such claim, the expense shall be apportioned in
accordance with the terms of this Contract as though such expense had been
incurred by the Company.   C.   It is further agreed that, in the event of the
insolvency of the Company, the reinsurance under this Contract shall be payable
directly by the Reinsurer to the Company or its liquidator, receiver,
conservator, or statutory successor, except as provided by Section 4118(a) of
the New York Insurance Law or except (1) where this Contract specifically
provides another payee of such reinsurance in the event of the insolvency of the
Company or (2) where the Reinsurer with the consent of the direct insured or
insureds has assumed such Policy obligations of the Company as direct
obligations of the Reinsurer to the payees under such Policies and in
substitution for the obligations of the Company to such payees.   D.   In the
event of the insolvency of any company or companies listed in the designation of
“Company” under this Contract, this Article shall apply only to the insolvent
company or companies.

ARTICLE XXVII
ARBITRATION

A.   As a condition precedent to any right of action hereunder, any
irreconcilable dispute between the parties to this Contract will be submitted
for decision to a board of arbitration composed of two arbitrators and an umpire
meeting in Bala Cynwyd, Pennsylvania.   B.   Arbitration shall be initiated by
the delivery of a written notice of demand for arbitration by one party to the
other within a reasonable time after the dispute has arisen.   C.   The members
of the board of arbitration shall be active or former, disinterested officials
of insurance or reinsurance companies or Underwriters at Lloyd’s, London, not
under the control or management of either party to this Contract. Each party
shall appoint its arbitrator, and the two arbitrators shall choose an umpire
before instituting the hearing. If the respondent fails to appoint its
arbitrator within 4 weeks after being requested to do so by the claimant, the
latter shall also appoint the second arbitrator.

Page 15



--------------------------------------------------------------------------------



 



D.   If the two arbitrators are unable to agree upon the umpire within 30 days
of their appointment, the umpire shall be selected by a judge of any court of
competent jurisdiction.   E.   The claimant shall submit its initial brief
within 45 days from appointment of the umpire. The respondent shall submit its
brief within 45 days thereafter, and the claimant may submit a reply brief
within 30 days after filing of the respondent’s brief.   F.   The board shall
make its decision with regard to the custom and usage of the insurance and
reinsurance business. The board shall issue its decision in writing based upon a
hearing in which evidence may be introduced without following strict rules of
evidence but in which cross-examination and rebuttal shall be allowed. The board
shall make its decision within 60 days following the termination of the hearings
unless the parties consent to an extension. The majority decision of the board
shall be final and binding upon all parties to the proceeding. Judgment may be
entered upon the award of the board in any court having jurisdiction.   G.   If
more than one reinsurer is involved in the same dispute, all such reinsurers
shall constitute and act as one party for purposes of this clause, and
communications shall be made by the Company to each of the reinsurers
constituting the one party provided, however, that nothing therein shall impair
the rights of such reinsurers to assert several rather than joint defenses or
claims, nor be construed as changing the liability of the reinsurers under the
terms of this Contract from several to joint.   H.   Each party shall bear the
expense of its own arbitrator and shall jointly and equally bear with the other
party the expense of the umpire. The remaining costs of the arbitration
proceedings shall be allocated by the board.

ARTICLE XXVIII
CONFIDENTIALITY
The Reinsurer, except with the express prior written consent of the Company,
shall not directly or indirectly communicate, disclose or divulge to any third
party, any knowledge or information that may be acquired either directly or
indirectly as a result of the inspection of the Company’s books, records and
papers. The restrictions, as outlined in this Article, shall not apply to
communication or disclosures that the Reinsurer is required to make to its
statutory auditors, parent company, retrocessionaires, potential
retrocessionaires, legal counsel, arbitrators involved in any arbitration
procedures under this Contract or disclosures required upon subpoena or other
duly-issued order of a court or other governmental agency or regulatory
authority.
ARTICLE XXIX
SERVICE OF SUIT
(This Article is applicable if the subscribing reinsurer is not domiciled in the
United States of America and/or is not authorized in any State, Territory or
District of the United States where authorization is required by insurance
regulatory authorities. This Article is not intended to

Page 16



--------------------------------------------------------------------------------



 



conflict with or override the obligation of the parties to arbitrate their
disputes in accordance with the ARBITRATION ARTICLE.)

A.   In the event of the failure of the subscribing reinsurer to pay any amount
claimed to be due hereunder, the subscribing reinsurer, at the request of the
Company, shall submit to the jurisdiction of a court of competent jurisdiction
within the United States. Nothing in this Article constitutes or should be
understood to constitute a waiver of the subscribing reinsurer’s rights to
commence an action in any court of competent jurisdiction in the United States,
to remove an action to a United States District Court, or to seek a transfer of
a case to another court as permitted by the laws of the United States or of any
state in the United States. The subscribing reinsurer, once the appropriate
court is selected, whether such court is the one originally chosen by the
Company and accepted by subscribing reinsurer or is determined by removal,
transfer, or otherwise, as provided for above, shall comply with all
requirements necessary to give said court jurisdiction and, in any suit
instituted against it upon this Contract, and shall abide by the final decision
of such court or of any appellate court in the event of an appeal.   B.  
Service of process in such suit may be made upon the agent for the service of
process (“agent”) named below, depending on the jurisdiction where the Company
chooses to bring suit:

  1.   If the suit is brought in the State of California, the law firm of Mendes
and Mount, 445 South Figueroa Street, 38th Floor, Los Angeles, California 90071
shall be authorized and directed to accept service of process on behalf of the
subscribing reinsurer in any such suit;     2.   If the suit is brought in the
State of New York, the law firm of Mendes and Mount, 750 Seventh Avenue, New
York, New York 10019 shall be authorized and directed to accept service of
process on behalf of the subscribing reinsurer in any such suit;     3.   If the
suit is brought in any state other than California or New York, either of the
agents described in subparagraphs 1 or 2 above shall be authorized and directed
to accept service of process on behalf of the subscribing reinsurer in any such
suit; or     4.   If the subscribing reinsurer has designated an agent in the
subscribing reinsurer’s Interests and Liabilities Agreement attached hereto,
then that agent shall be authorized and directed to accept service of process on
behalf of the subscribing reinsurer in any suit. However, if an agent is
designated in the subscribing reinsurer’s Interests and Liabilities Agreement
and the agent is not located in California as respects a suit brought in
California or New York as respects a suit brought in New York, in keeping with
the laws of the states of California and New York which require that service be
made on an agent located in the respective state if a suit is brought in that
state, the applicable office of Mendes and Mount stipulated in subparagraphs 1
and 2 above must be used for service of suit unless the provisions of
paragraph C of this Article apply.

C.   Further, pursuant to any statute of any state, territory or district of the
United States that makes provision therefor, the subscribing reinsurer hereby
designates the Superintendent, Commissioner or Director of Insurance, or other
officer specified for that purpose in the

Page 17



--------------------------------------------------------------------------------



 



    statute, or his successor or successors in office, as its true and lawful
attorney upon whom may be served any lawful process in any action, suit or
proceedings instituted by or on behalf of the Company or any beneficiary
hereunder arising out of this Contract, and hereby designates the above-named as
the person to whom the said officer is authorized to mail such process or a true
copy thereof.

ARTICLE XXX
TERRORISM RISK INSURANCE ACT OF 2002

A.   Any financial assistance the Company receives under the Terrorism Risk
Insurance Act of 2002, including the Terrorism Risk Insurance Extension Act of
2005, and any other extensions or amendments thereto (“TRIA”) shall apply as
follows:

  1.   Except as provided in subparagraph 2 below, any such financial assistance
shall inure solely to the benefit of the Company and shall be entirely
disregarded in applying all of the provisions of this Contract.     2.   If
losses occurring hereunder result in recoveries made by the Company both under
this Contract and under TRIA, and such recoveries, together with any other
reinsurance recoveries made by the Company applicable to said losses, exceed the
amount permitted by TRIA, any amount in excess thereof shall reduce the Ultimate
Net Loss subject to this Contract for the losses to which the TRIA financial
assistance applies.

B.   Nothing herein shall be construed to mean that losses under this Contract
are not recoverable until the Company has received financial assistance under
TRIA.

ARTICLE XXXI
ENTIRE AGREEMENT
This Contract shall constitute the entire agreement between the parties with
respect to the business reinsured by this Contract, except that any other
contract expressly disclosed in this Contract or in any exhibit or document
attached to this Contract shall also be included within such entire agreement.
Notwithstanding the foregoing, this Article shall not be construed as limiting
in any way the admissibility of evidence regarding the formation, interpretation
purpose, or intent of this Contract.
ARTICLE XXXII
MODE OF EXECUTION
This Contract may be executed either by an original written ink signature of
paper documents, by an exchange of facsimile copies showing the original written
ink signature of paper documents, or by electronic signature by either party
employing appropriate software technology as to satisfy the parties at the time
of execution that the version of the document agreed to by each party shall

Page 18



--------------------------------------------------------------------------------



 



always be capable of authentication and satisfy the same rules of evidence as
written signatures. The use of any one or a combination of these methods of
execution shall constitute a legally binding and valid signing of this Contract.
This Contract may be executed in one or more counterparts, each of which, when
duly executed, shall be deemed an original.
ARTICLE XXXIII
INTERMEDIARY
Willis Re Inc., Two Liberty Place, 50 South 16th Street, Suite 2500,
Philadelphia, Pennsylvania 19102, is hereby recognized as the intermediary
negotiating this Contract and through whom all communications relating thereto
shall be transmitted to the Company or the Reinsurer. However, all
communications concerning accounts, claim information, funds and inquiries
related thereto shall be transmitted to the Company or the Reinsurer through
Willis Re Inc., 5420 Millstream Road, Suite 200, P.O. Box 3000, McLeansville,
North Carolina, 27301-3000. Payments by the Company to Willis Re Inc. shall be
deemed to constitute payment to the Reinsurer and payments by the Reinsurer to
Willis Re Inc. shall be deemed to constitute payment to the Company only to the
extent that such payments are actually received by the Company.
IN WITNESS WHEREOF, the Company by its duly authorized representative has
executed this Contract as of the date specified below:
Signed this 30th day of April, 2008 .
PHILADELPHIA INSURANCE COMPANY
PHILADELPHIA INDEMNITY INSURANCE COMPANY

         
By 
/s/ Christopher J. Maguire
 

    Printed Name Christopher J. Maguire       Title EVP & COO      
        Executive Vice President & Chief Operating Officer    

Page 19



--------------------------------------------------------------------------------



 



SCHEDULE A

              Adjustable Product Line   %Rate
Auto Liability
    0.170 %
General Liability
    0.170 %
Excess Auto
    0.170 %
Umbrella
    30.000 %
Specialty Lines
       
Accountants E&O
    7.930 %
Consultant’s Liability
    7.930 %
Lawyers E&O
    7.930 %
Other E&O
    7.930 %
Professional Excess Liability
    7.930 %
Private Company Protection Plus
    7.930 %
Corporate D&O
    7.930 %
Non-Profit and Flexi Plus 5 D&O Liability
    7.930 %
Employment Related Practice
    7.930 %

Schedule A

 



--------------------------------------------------------------------------------



 



NUCLEAR INCIDENT EXCLUSION CLAUSE — LIABILITY — REINSURANCE — U.S.A.
(1) This reinsurance does not cover any loss or liability accruing to the
Reassured as a member of, or subscriber to, any association of insurers or
reinsurers formed for the purpose of covering nuclear energy risks or as a
direct or indirect reinsurer of any such member, subscriber or association.
(2) Without in any way restricting the operation of paragraph (1) of this Clause
it is understood and agreed that for all purposes of this reinsurance all the
original policies of the Reassured (new, renewal and replacement) of the classes
specified in Clause II of this paragraph (2) from the time specified in Clause
III in this paragraph (2) shall be deemed to include the following provision
(specified as the Limited Exclusion Provision):
Limited Exclusion Provision.*

I.   It is agreed that the policy does not apply under any liability coverage,
to             (injury, sickness, disease, death or destruction,
                 (bodily injury or property damage       with respect to which
an insured under the policy is also an insured under a nuclear energy liability
policy issued by Nuclear Energy Liability Insurance Association, Mutual Atomic
Energy Liability Underwriters or Nuclear Insurance Association of Canada, or
would be an insured under any such policy but for its termination upon
exhaustion of its limit of liability.

II.   Family Automobile Policies (liability only), Special Automobile Policies
(private passenger automobiles, liability only), Farmers Comprehensive Personal
Liability Policies (liability only), Comprehensive Personal Liability Policies
(liability only) or policies of a similar nature; and the liability portion of
combination forms related to the four classes of policies stated above, such as
the Comprehensive Dwelling Policy and the applicable types of Homeowners
Policies.   III.   The inception dates and thereafter of all original policies
as described in II above, whether new, renewal or replacement, being policies
which either

    (a)   become effective on or after 1st May, 1960, or       (b)   become
effective before that date and contain the Limited Exclusion Provision set out
above; provided this paragraph (2)    shall not be applicable to Family
Automobile Policies, Special Automobile Policies, or policies or combination
policies of a similar nature, issued by the Reassured on New York risks, until
90 days following approval of the Limited Exclusion Provision by the
Governmental Authority having jurisdiction thereof.

(3)       Except for those classes of policies specified in Clause II of
paragraph (2) and without in any way restricting the operation of paragraph
(1) of this Clause, it is understood and agreed that for all purposes of this
reinsurance the original liability policies of the Reassured (new, renewal and
replacement) affording the following coverages:

    Owners, Landlords and Tenants Liability, Contractual Liability, Elevator
Liability, Owners or Contractors (including railroad) Protective Liability,
Manufacturers and Contractors Liability, Product Liability, Professional and
Malpractice Liability, Storekeepers Liability, Garage Liability, Automobile
Liability (including Massachusetts Motor Vehicle or Garage Liability)

shall be deemed to include, with respect to such coverages, from the time
specified in Clause V of this paragraph (3), the following provision (specified
as the Broad Exclusion Provision):
Broad Exclusion Provision.*
It is agreed that the policy does not apply:

I.   Under any Liability Coverage, to    (injury, sickness, disease, death or
destruction
                                                              (bodily injury or
property damage

(a) with respect to which an insured under the policy is also an insured under a
nuclear energy liability policy issued by Nuclear Energy Liability Insurance
Association, Mutual Atomic Energy Liability Underwriters or Nuclear Insurance
Association of Canada, or would be an insured under any such policy but for its
termination upon exhaustion of its limit of liability; or
(b) resulting from the hazardous properties of nuclear material and with respect
to which (1) any person or organization is required to maintain financial
protection pursuant to the Atomic Energy Act of 1954, or any law amendatory
thereof, or (2) the insured is, or had this policy not been issued would be,
entitled to indemnity from the United States of America, or any agency thereof,
under any agreement entered into by the United States of America, or any agency
thereof, with any person or organization.

II.   Under any Medical Payments Coverage, or under any Supplementary Payments
Provision
relating to       (immediate medical or surgical relief,
                         (first aid,
               to expenses incurred with respect
               to       (bodily injury, sickness, disease or death
                          (bodily injury
resulting from the hazardous properties of nuclear material and arising out of
the operation of a nuclear facility by any person or organization.

Page 1 of 2  



--------------------------------------------------------------------------------



 



III.   Under any Liability Coverage to (injury, sickness, disease, death or
destruction
                                                                   (bodily
injury or property damage
resulting from the hazardous properties of nuclear material, if

(a)       the nuclear material (1) is at any nuclear facility owned by, or
operated by or on behalf of, an insured or (2) has been discharged or dispersed
therefrom;
(b)       the nuclear material is contained in spent fuel or waste at any time
possessed, handled, used, processed, stored, transported or disposed of by or on
behalf of an insured; or
(c)       the       (injury, sickness, disease, death or destruction
                        (bodily injury or property damages
            arises out of the furnishing by an insured of services, materials,
parts or equipment in connection with the
            planning, construction, maintenance, operation or use of any nuclear
facility, but if such facility is located within the United
            States of America, its territories, or possessions or Canada, this
exclusion (c) applies only to
                        (injury to or destruction of property at such nuclear
facility
                        (property damage to such nuclear facility and any
property thereat.

IV.   As used in this endorsement:

“Hazardous properties” include radioactive, toxic or explosive properties;
“nuclear material” means source material, special nuclear material or byproduct
material; “source material,” “special nuclear material,” and “byproduct
material” have the meanings given them in the Atomic Energy Act of 1954 or in
any law amendatory thereof; “spent fuel” means any fuel element or fuel
component, solid or liquid, which has been used or exposed to radiation in a
nuclear reactor; “waste” means any waste material (1) containing byproduct
material and (2)resulting from the operation by any person or organization of
any nuclear facility included within the definition of nuclear facility under
paragraph (a) or (b) thereof; “nuclear facility” means


(a)   any nuclear reactor,   (b)   any equipment or device designed or used for
(1) separating the isotopes of uranium or plutonium, (2) processing or utilizing
spent fuel, or (3) handling, processing or packaging waste,   (c)   any
equipment or device used for the processing, fabricating or alloying of special
nuclear material if at any time the total amount of such material in the custody
of the insured at the premises where such equipment or device is located
consists of or contains more than 25 grams of plutonium or uranium 233 or any
combination thereof, or more than 250 grams of uranium 235,

(d)        any structure, basin, excavation, premises or place prepared or used
for the storage or disposal of waste, and includes the site on which any of the
foregoing is located, all operations conducted on such site and all premises
used for such operations; “nuclear reactor” means any apparatus designed or used
to sustain nuclear fission in a self-supporting chain reaction or to contain a
critical mass of fissionable material;
(With respect to injury to or destruction of property, the word “injury” or
“destruction”
(“property damage” includes all forms of radioactive contamination of property
(includes all forms of radioactive contamination of property.

V.   The inception dates and thereafter of all original policies affording
coverages specified in this paragraph (3), whether new, renewal or replacement,
being policies which become effective on or after 1st May, 1960, provided this
paragraph (3) shall not be applicable to

(i) Garage and Automobile Policies issued by the Reassured on New York risks, or

(ii) statutory liability insurance required under Chapter 90, General Laws of
Massachusetts,
             until 90 days following approval of the Broad Exclusion Provision
by the Governmental Authority having jurisdiction thereof.
(4)             Without in any way restricting the operation of paragraph (1) of
this Clause, it is understood and agreed that paragraphs (2) and (3) above are
not applicable to original liability policies of the Reassured in Canada and
that with respect to such policies this Clause shall be deemed to include the
Nuclear Energy Liability Exclusion Provisions adopted by the Canadian
Underwriters’ Association of the Independent Insurance Conference of Canada.
 

*   NOTE: The words printed in italics in the Limited Exclusion Provision and in
the Broad Exclusion Provision shall apply only in relation to original liability
policies which include a Limited Exclusion Provision or a Broad Exclusion
Provision containing those words.

21/9/67
N.M.A. 1590

Page 2 of 2  



--------------------------------------------------------------------------------



 



NUCLEAR INCIDENT EXCLUSION CLAUSE — LIABILITY — REINSURANCE — CANADA

1.   This Agreement does not cover any loss or liability accruing to the
Reinsured as a member of, or subscriber to, any association of insurers or
reinsurers formed for the purpose of covering nuclear energy risks or as a
direct or indirect reinsurer of any such member, subscriber, or association.  
2.   Without in any way restricting the operation of paragraph 1 of his clause
it is agreed that for all purposes of this Agreement all the original liability
contracts of the Reinsured, whether new, renewal or replacement, of the
following classes, namely,       Personal Liability.
Farmers’ Liability.
Storekeepers’ Liability.       which become effective on or after 31st
December 1984, shall be deemed to include, from their inception dates and
thereafter, the following provision:       Limited Exclusion Provision.      
This Policy does not apply to bodily injury or property damage with respect to
which the Insured is also insured under a contract of nuclear energy liability
insurance (whether the Insured is unnamed in such contract and whether or not it
is legally enforceable by the Insured) issued by the Nuclear Insurance
Association of Canada or any other group or pool of insurers or would be an
Insured under any such policy but for its termination upon exhaustion of its
limits of liability.       With respect to property, loss of use of such
property shall be deemed to be property damage.   3.   Without in any way
restricting the operation of paragraph 1 of this clause it is agreed that for
all purposes of this Agreement all the original liability contracts of the
Company, whether new, renewal or replacement, of any class whatsoever (other
than Personal Liability, Farmers’ Liability, Storekeepers’ Liability or
Automobile Liability contracts), which become effective on or after 31st
December 1984, shall be deemed to include, from their inception dates and
thereafter, the following provision:       Broad Exclusion Provision.       It
is agreed that this Policy does not apply:

  (a)   to liability imposed by or arising under The Nuclear Liability Act; nor
    (b)   to bodily injury or property damage with respect to which an Insured
under this Policy is also insured under a contract of nuclear energy liability
insurance (whether the Insured is unnamed in such contract and whether or not it
is legally enforceable by the Insured) issued by the Nuclear Insurance
Association of Canada or any other insurer or group or pool of insurers or would
be an Insured under any such policy but for its termination upon exhaustion of
its limit of liability; nor     (c)   to bodily injury or property damage
resulting directly or indirectly from the nuclear energy hazard arising from:

  (i)   the ownership, maintenance, operation or use of a nuclear facility by or
on behalf of an Insured;     (ii)   the furnishing by an Insured of services,
materials, parts or equipment in connection with the planning, construction,
maintenance, operation or use of any nuclear facility; and     (iii)   the
possession, consumption, use, handling, disposal or transportation of
fissionable substances or of other radioactive material (except radioactive
isotopes, away from a nuclear facility, which have reached the final stage of
fabrication so as to be usable for any scientific, medical, agricultural,
commercial or industrial purpose) used, distributed, handled or sold by an
Insured.

Page 1 of 2  



--------------------------------------------------------------------------------



 



As used in this Policy:

1.   The term “nuclear energy hazard” means the radioactive, toxic, explosive or
other hazardous properties of radioactive material;   2.   The term “radioactive
material” means uranium, thorium, plutonium, neptunium, their respective
derivatives and compounds, radioactive isotopes of other elements and any other
substances that the Atomic Energy Control Board may, by regulation, designate as
being prescribed substances capable of releasing atomic energy, or as being
requisite for the production, use or application of atomic energy;   3.   The
term “nuclear facility” means:

  (a)   any apparatus designed or used to sustain nuclear fission in a
self-supporting chain reaction or to contain a critical mass of plutonium,
thorium and uranium or any one or more of them;     (b)   any equipment or
device designed or used for (i) separating the isotopes of plutonium, thorium
and uranium or any one or more of them, (ii) processing or utilizing spent fuel,
or (iii) handling, processing or packaging waste;     (c)   any equipment or
device used for the processing, fabricating or alloying of plutonium, thorium or
uranium enriched in the isotope uranium 233 or in the isotope uranium 235, or
any one or more of them if at any time the total amount of such material in the
custody of the Insured at the premises where such equipment or device is located
consists of or contains more than 25 grams of plutonium or uranium 233 or any
combination thereof, or more than 250 grams of uranium 235;     (d)   any
structure, basin, excavation, premises or place prepared or used for the storage
or disposal of waste radioactive material; and includes the site on which any of
the foregoing is located, together with all operations conducted thereon and all
premises used for such operations.

4.   The term “fissionable substance” means any prescribed substance that is, or
from which can be obtained, a substance capable of releasing atomic energy by
nuclear fission.   5.   With respect to property, loss of use of such property
shall be deemed to be property damage.

N.M.A. 1979a
01/04/96

Page 2 of 2  



--------------------------------------------------------------------------------



 



TERRORISM EXCLUSION ENDORSEMENT (REINSURANCE)
Notwithstanding any provision to the contrary within this reinsurance or any
endorsement thereto it is agreed that this reinsurance excludes loss, damage,
cost or expense of whatsoever nature directly or indirectly caused by, resulting
from or in connection with any act of terrorism regardless of any other cause or
event contributing concurrently or in any other sequence to the loss.
For the purpose of this endorsement an act of terrorism means an act, including
but not limited to the use of force or violence and/or the threat thereof, of
any person or group(s) of persons, whether acting alone or on behalf of or in
connection with any organization(s) or government(s), committed for political,
religious, ideological or similar purposes including the intention to influence
any government and/or to put the public, or any section of the public, in fear.
This endorsement also excludes loss, damage, cost or expense of whatsoever
nature directly or indirectly caused by, resulting from or in connection with
any action taken in controlling, preventing, suppressing or in any way relating
to any act of terrorism.
If the Reinsurers allege that by reason of this exclusion, any loss, damage,
cost or expense is not covered by this reinsurance the burden of proving the
contrary shall be upon the Reassured.
In the event any portion of this endorsement is found to be invalid or
unenforceable, the remainder shall remain in full force and effect.
Notwithstanding the above, this terrorism exclusion shall only apply to
liability losses arising directly from the following classes of business, when
written as such.

      Class of Business   Coverage
Airports (Including Any Related Services or Operations)
  CGL/UMB
Animal Feed Mills
  CGL/UMB
Bridges and Tunnels, with exception to Bridges owned or maintained by
municipalities with less than 75,000 in population.
  CGL/UMB
Buildings in which U.S. Government is Owner or Largest Tenant
  CGL/UMB
Chemical Manufacturing, Wholesale or Storage
  CGL/UMB
Convention Centers with greater than 50,000 capacity, with exception to
   
Convention Centers when written as a non-profit organization, or as part of a
municipality with less than 75,000 in population.
  CGL/UMB
Concert Halls equal to or greater than 5,000 person in capacity, with exception
to: 1) Concert Halls and Performing Arts centers when written as a non-profit
organization; 2) Concert Halls when written as part of a municipality with less
than 75,000 in population.
  CGL/UMB
Dams, with exception to Dams less than fifty feet in height and owned by
municipalities with less than 75,000 in population.
  CGL/UMB
Drug Manufacturing
  CGL/UMB
Electrical Generating Facilities
  CGL/UMB
Explosives — Manufacture, Distribution or Storage
  CGL/UMB
Mass Transit Systems — Subways, Railways, etc.
  CGL/UMB
Oil & Gas Pipelines
  CGL/UMB
Oil Refineries & Storage Tank Farms
  CGL/UMB

Page 1 of 2  



--------------------------------------------------------------------------------



 



      Class of Business (continued)   Coverage
Pesticides, Herbicides, Insecticides — Manufacture
  CGL/UMB
Ports (Including Any Related Services or Operations)
  CGL/UMB
Security Services
  CGL/UMB
Stadiums and Sports Arenas, with exception to Stadiums and Sports Arenas with
less than 25,000 in seating capacity or written as part of a municipality with
less than 75,000 in population.
  CGL/UMB
Telecommunications Services — Telephone, Radio, TV, Internet
  CGL/UMB
Water & Sewage Treatment Plants, with exception to Water & Sewage Treatment
Plants owned by municipalities with less than 75,000 in population, or Water &
Sewage Treatment Authorities serving populations with less than 250,000 in
population.
  CGL/UMB

However, the maximum liability to the Reinsurer for all Terrorism losses during
the term of this Contract shall be limited to $14,000,000.

Page 2 of 2  



--------------------------------------------------------------------------------



 



WAR EXCLUSION
As regards interests which at time of loss or damage are on shore, no liability
shall attach hereto in respect of any loss or damage which is occasioned by war,
invasion, hostilities, acts of foreign enemies, civil war, rebellion,
insurrection, military or usurped power, or martial law or confiscation by order
of any government or public authority.
This War Exclusion Clause shall not, however, apply to interests which at time
of loss or damage are within the territorial limits of the United States of
America (comprising the fifty States of the Union and the District of Columbia,
its territories and possessions, including the Commonwealth of Puerto Rico and
including Bridges between the United States of America and Mexico provided they
are under United States ownership), Canada, St. Pierre and Miquelon, provided
such interests are insured under original policies, endorsements or binders
containing a standard war or hostilities or warlike operations exclusion clause.
Nevertheless, this clause shall not be construed to apply to loss or damage
occasioned by riots, strikes, civil commotion, vandalism, malicious damage.

 



--------------------------------------------------------------------------------



 



INTERESTS AND LIABILITIES AGREEMENT
(the “Agreement”)
of

ALLIED WORLD ASSURANCE COMPANY, LTD.
(the “Subscribing Reinsurer”)
with respect to the
CASUALTY EXCESS OF LOSS
REINSURANCE CONTRACT
(the “Contract”)
issued to
PHILADELPHIA INSURANCE COMPANY
Bala Cynwyd, Pennsylvania
PHILADELPHIA INDEMNITY INSURANCE COMPANY
Bala Cynwyd, Pennsylvania
And any additional company established or acquired by the Company
(the “Company”)
The Subscribing Reinsurer shall have a 27.50% share in the interests and
liabilities of the “Reinsurer” as set forth in the Contract attached hereto and
executed by the Company.
This Agreement shall commence at 12:01 a.m., Eastern Standard Time, January 1,
2008, and shall continue in force until 12:01 a.m., Eastern Standard Time,
January 1, 2009, unless earlier terminated in accordance with the attached
Contract..
As respects Policies written for NYSARC Inc. and its member chapters, this
Agreement shall commence at 12:01 a.m. Eastern Standard Time, December 31, 2007,
and shall continue in force until 12:01 a.m., Eastern Standard Time, January 1,
2009, unless earlier terminated in accordance with the attached Contract.
The share of the Subscribing Reinsurer in the interests and liabilities of the
“Reinsurer” shall be several and not joint with the share of any other
subscribing reinsurer. In no event shall the Subscribing Reinsurer participate
in the interests and liabilities of the other subscribing reinsurers.
IN WITNESS WHEREOF, the Subscribing Reinsurer by its duly authorized
representative has executed this Agreement as of the date specified below:
Signed this 12th day of February, 2008.
ALLIED WORLD ASSURANCE COMPANY, LTD.
By Stephen O’Flynn/Vice President

 



--------------------------------------------------------------------------------



 



INTERESTS AND LIABILITIES AGREEMENT
(the “Agreement”)
of
EVEREST REINSURANCE COMPANY
(the “Subscribing Reinsurer”)
with respect to the
CASUALTY EXCESS OF LOSS
REINSURANCE CONTRACT
(the “Contract”)
issued to
PHILADELPHIA INSURANCE COMPANY
Bala Cynwyd, Pennsylvania
PHILADELPHIA INDEMNITY INSURANCE COMPANY
Bala Cynwyd, Pennsylvania
And any additional company established or acquired by the Company
(the “Company”)
The Subscribing Reinsurer shall have a 27.50% share in the interests and
liabilities of the “Reinsurer” as set forth in the Contract attached hereto and
executed by the Company.
This Agreement shall commence at 12:01 a.m., Eastern Standard Time, January 1,
2008, and shall continue in force until 12:01 a.m., Eastern Standard Time,
January 1, 2009, unless earlier terminated in accordance with the attached
Contract.
As respects Policies written for NYSARC Inc. and its member chapters, this
Agreement shall commence at 12:01 a.m. Eastern Standard Time, December 31, 2007,
and shall continue in force until 12:01 a.m., Eastern Standard Time, January 1,
2009, unless earlier terminated in accordance with the attached Contract.
The share of the Subscribing Reinsurer in the interests and liabilities of the
“Reinsurer” shall be several and not joint with the share of any other
subscribing reinsurer. In no event shall the Subscribing Reinsurer participate
in the interests and liabilities of the other subscribing reinsurers.
IN WITNESS WHEREOF, the Subscribing Reinsurer by its duly authorized
representative has executed this Agreement as of the date specified below:
Signed this 4th day of March, 2008.
EVEREST REINSURANCE COMPANY
By John Buckwalter

 



--------------------------------------------------------------------------------



 



INTERESTS AND LIABILITIES AGREEMENT
(the “Agreement”)
of

LIBERTY MUTUAL INSURANCE COMPANY
(the “Subscribing Reinsurer”)
with respect to the
CASUALTY EXCESS OF LOSS
REINSURANCE CONTRACT
(the “Contract”)
issued to
PHILADELPHIA INSURANCE COMPANY
Bala Cynwyd, Pennsylvania
PHILADELPHIA INDEMNITY INSURANCE COMPANY
Bala Cynwyd, Pennsylvania
And any additional company established or acquired by the Company
(the “Company”)
The Subscribing Reinsurer shall have a 15.00% share in the interests and
liabilities of the “Reinsurer” as set forth in the Contract attached hereto and
executed by the Company.
This Agreement shall commence at 12:01 a.m., Eastern Standard Time, January 1,
2008, and shall continue in force until 12:01 a.m., Eastern Standard Time,
January 1, 2009, unless earlier terminated in accordance with the attached
Contract.
As respects Policies written for NYSARC Inc. and its member chapters, this
Agreement shall commence at 12:01 a.m. Eastern Standard Time, December 31, 2007,
and shall continue in force until 12:01 a.m., Eastern Standard Time, January 1,
2009, unless earlier terminated in accordance with the attached Contract.
The share of the Subscribing Reinsurer in the interests and liabilities of the
“Reinsurer” shall be several and not joint with the share of any other
subscribing reinsurer. In no event shall the Subscribing Reinsurer participate
in the interests and liabilities of the other subscribing reinsurers.
IN WITNESS WHEREOF, the Subscribing Reinsurer by its duly authorized
representative has executed this Agreement as of the date specified below:
Signed this 24th day of February, 2008.
LIBERTY MUTUAL INSURANCE COMPANY
By Dennis Mekemson

 



--------------------------------------------------------------------------------



 



INTERESTS AND LIABILITIES AGREEMENT
(the “Agreement”)
of
TRANSATLANTIC REINSURANCE COMPANY
(the “Subscribing Reinsurer”)
with respect to the
CASUALTY EXCESS OF LOSS
REINSURANCE CONTRACT
(the “Contract”)
issued to
PHILADELPHIA INSURANCE COMPANY
Bala Cynwyd, Pennsylvania
PHILADELPHIA INDEMNITY INSURANCE COMPANY
Bala Cynwyd, Pennsylvania
And any additional company established or acquired by the Company
(the “Company”)
The Subscribing Reinsurer shall have a 30.00% share in the interests and
liabilities of the “Reinsurer” as set forth in the Contract attached hereto and
executed by the Company.
This Agreement shall commence at 12:01 a.m., Eastern Standard Time, January 1,
2008, and shall continue in force until 12:01 a.m., Eastern Standard Time,
January 1, 2009, unless earlier terminated in accordance with the attached
Contract.
As respects Policies written for NYSARC Inc. and its member chapters, this
Agreement shall commence at 12:01 a.m. Eastern Standard Time, December 31, 2007,
and shall continue in force until 12:01 a.m., Eastern Standard Time, January 1,
2009, unless earlier terminated in accordance with the attached Contract.
The share of the Subscribing Reinsurer in the interests and liabilities of the
“Reinsurer” shall be several and not joint with the share of any other
subscribing reinsurer. In no event shall the Subscribing Reinsurer participate
in the interests and liabilities of the other subscribing reinsurers.
IT IS ALSO AGREED that the following SERVICING CLAUSE replaces the INTERMEDIARY
ARTICLE in the Contract.
SERVICING CLAUSE
Willis Re Inc., Two Liberty Place, 50 South 16th Street, Suite 2500,
Philadelphia, Pennsylvania 19102 is hereby recognized as the servicing agent for
this Contract. However, all communications concerning accounts, claim
information, funds and inquiries related thereto shall be transmitted to the
Company or the Reinsurer through Willis Re Inc., 5420 Millstream

 



--------------------------------------------------------------------------------



 



Road, P.O. Box 3000, McLeansville, North Carolina 27301-3000. Payments by the
Company to Willis Re Inc. shall be deemed to constitute payment to the Reinsurer
and payments by the Reinsurer to Willis Re Inc. shall be deemed to constitute
payment to the Company only to the extent that such payments are actually
received by the Company.
The provisions of this Contract shall remain otherwise unchanged.
IN WITNESS WHEREOF, the Subscribing Reinsurer by its duly authorized
representative has executed this Agreement as of the date specified below:
Signed this 1st day of April, 2008.
TRANSATLANTIC REINSURANCE COMPANY
By Nancy Gates Vice President

 